EXCHANGE AGREEMENT



This Exchange Agreement (the "Agreement") is made and entered into this ___ day
of February, 2005, by and between _______________________________, a
____________ __________ (the "Holder"), and Richardson Electronics Ltd., a
Delaware corporation (the "Company").

Recitals



The Holder currently holds $_________ principal amount of the Company's 7 ¼%
Convertible Subordinated Debentures due December 15, 2006 (the "7 ¼%
Debentures") and $_________ principal amount of the Company's 8 ¼% Convertible
Senior Subordinated Debentures due June 15, 2006 (the "8 ¼% Debentures" and,
together with the 7 ¼% Debentures, the "Outstanding Debentures").

The Holder desires to exchange the Outstanding Debentures for an equal principal
amount of the Company's 7 ¾% Convertible Senior Subordinated Notes due 2011 (the
"New Notes") on the terms and conditions set forth in this Agreement (the
"Exchange Transaction").

The Company desires to issue the Holder $_________ principal amount of New Notes
in exchange for the Outstanding Debentures on the terms and conditions set forth
in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
EXCHANGE


1.1 THE EXCHANGE.

  Upon the terms and subject to the conditions of this Agreement, at the Closing
(as defined herein), the Company shall issue and exchange $___________ principal
amount of New Notes plus all accrued and unpaid interest on the Outstanding
Debentures at the day prior to Closing for an equal principal amount of
Outstanding Debentures.


1.2 CLOSING.

  The closing is anticipated to take place on the date hereof at the offices of
Richardson Electronics, Ltd., 40W267 Keslinger Road, LaFox, Illinois 60147, or
on such other date and at such other place as the parties may agree in writing
(the "Closing").  At the Closing, the Holder shall deliver or cause to be
delivered to the Company all of such Holder's right, title and interest in and
to all of the Outstanding Debentures, and all documentation related thereto, and
whatever documents of conveyance or transfer may be necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Outstanding Debentures, and the Company shall issue to the Holder the New
Notes and cash by wire transfer of immediately available funds in an amount
equal to the accrued and unpaid interest on the Outstanding Debentures at the
day prior to Closing.


1.3 CONDITIONS TO CLOSING.

  This Agreement and the Exchange Transaction shall become effective upon the
satisfaction of the following conditions:

(a) The Holder and the Company shall have executed and delivered to each other
this Agreement;

(b) The Company shall have executed and delivered the New Notes in the number
and amounts set forth in Section 1.1;

(c) The Holders shall have delivered, or caused to be delivered, to the Company
the Outstanding Debentures being exchanged pursuant to this Agreement;

(d) The Company shall have delivered to the Holder a certificate, dated the
Closing Date, executed by the secretary of the Company certifying in such
capacity and on behalf of the Company (i) as to the incumbency and signature of
the officer of the Company who executed this Agreement and the New Notes; and
(ii) as to the adoption of resolutions of the board of directors of the Company
which are in full force and effect on the Closing Date, authorizing (x) the
execution and delivery of this Agreement and the New Notes; and (y) the
performance of the obligations of the Company hereunder and thereunder;


1.4 EXCHANGE OF ADDITIONAL DEBENTURES.

  After the Closing, the Company may issue, subject to the terms of the
indenture for the New Notes, an unlimited amount of New Notes (the "Additional
New Notes"), to one or more holders of Outstanding Debentures (the "Additional
Holders").


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE HOLDER

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and shall survive the date of the
Closing and the transactions contemplated hereby to the extent set forth herein.


2.1 EXISTENCE AND POWER.

(a) The Holder is a ___________ duly organized, validly existing and in good
standing under the laws of the State of __________ and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Holder's
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement and the consummation of the transactions
contemplated hereby do not and will not constitute or result in a breach,
violation or default under any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, or any statute, law, ordinance, decree, order, injunction,
rule, directive, judgment or regulation of any court, administrative or
regulatory body, governmental authority, arbitrator, mediator or similar body on
the part of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder.


2.2 VALID AND ENFORCEABLE AGREEMENT; AUTHORIZATION.

  This Agreement has been duly executed and delivered by the Holder and
constitutes a legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, except that such enforcement
may be subject to (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors' rights
generally, and (b) general principles of equity.


2.3 TITLE TO OUTSTANDING DEBENTURES.

  The Holder is the sole legal and beneficial owner of and has good and valid
title to the Outstanding Debentures, free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto.  The Holder has not, in whole or
in part, (i) assigned, transferred, hypothecated, pledged or otherwise disposed
of the Outstanding Debentures or the rights of the Holder in such Outstanding
Debentures, or (ii) given any person or entity any transfer order, power of
attorney or other authority of any nature whatsoever with respect to such
Outstanding Debentures.


2.4 INVESTMENT DECISION.

  The Holder is a "qualified institutional buyer" within the meaning of Rule
144A under the Securities Act of 1933, as amended (the "Securities Act"), and
was not organized for the purpose of acquiring the New Notes or the common stock
(the "Common Stock"), $.05 par value, into which they may be converted (the
"Underlying Common Stock").  The Holder (or its authorized representative) is
familiar with the Company's objectives and business plan, has reviewed the
Company's filings with the Securities and Exchange Commission (the "SEC"),
including, without limitation, the Company's Annual Report on Form 10‑K filed on
August 11, 2004, the Company's Quarterly Reports on Form 10‑Q filed on
October 6, 2004 and January 21, 2005, the Company's Current Reports on Form 8‑K
filed on September 28, 2004, September 28, 2004, October 12, 2004, October 14,
2004, November 8, 2004, November 8, 2004, December 8, 2004 and December 9, 2004,
the Company's Form S‑1 Registration Statement filed on July 1, 2004, and the
related final prospectus filed on July 6, 2004, the Company's earning release
for the quarter ended November 30, 2004 and the Company's Form 12(b)-25 filed on
January 10, 2005, and has had such opportunity to ask questions of and to obtain
from representatives of the Company such information as is necessary to permit
the Holder to evaluate the merits and risks of its investment in the Company and
has independently, without reliance upon any representatives of the Company and
based on such information as the Holder deemed appropriate, made its own
analysis and decision to enter into this Agreement.  The Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the exchange of the Outstanding
Debentures pursuant hereto and to make an informed investment decision with
respect to such exchange.  The Holder acknowledges that the Company is relying
on the truth and accuracy of the foregoing representations and warranties in the
offering of the New Notes to the Holder without having first registered the New
Notes or the Underlying Common Stock under the Securities Act.


2.5 PURCHASE ENTIRELY FOR OWN ACCOUNT.

  The Holder is acquiring the New Notes only for investment purposes for the
Holder's own account.  The Holder is not acquiring the Notes with a view to the
resale or distribution of any part thereof, and the Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Holder does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
New Notes.


2.6 RESTRICTED SECURITIES.

  The Holder understands that neither the New Notes nor the Underlying Common
Stock have been, or will be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Holder's representations as expressed herein.  The
Holder understands that the New Notes (and the Underlying Common Stock) are
"restricted securities" under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Holder must hold the New Notes (and the
Underlying Common Stock) indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available. 
The Holder acknowledges that the Company has no obligation to register or
qualify the New Notes or the Underlying Common Stock for resale except as set
forth in the Registration Rights Agreement.  The Holder further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the New Notes (and the Underlying Common
Stock), and on requirements relating to the Company which are outside the
Holder's control, and which the Company is under no obligation and may not be
able to satisfy.  Holder acknowledges that the Company filed a registration
statement on Form S-4 for a public exchange offer of its convertible notes,
which was withdrawn effective September 28, 2004.  Holder understands that this
offering is not part of the abandoned public exchange offer, and that Holder
will not be able to rely on the protection of Section 11 of the Securities Act.


2.7 NO PUBLIC MARKET.

  The Holder understands that no public market now exists for the New Notes, and
that the Company has made no assurance that a public market will ever exist for
the New Notes.


2.8 LEGENDS. 

  The Holder understands that the New Notes and any shares of Underlying Common
Stock will bear one or all of the following legends:

(a) "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AND HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER TRANSFER OR DISPOSITION MAY BE EFFECTED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933."

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the New Notes or Underlying Common Stock represented by
the certificate so legended.


2.9 HART-SCOTT-RODINO ACT.

  As a result of the acquisition of the New Notes by the Holder (assuming
conversion into the Underlying Common Stock), no group of "entities" (as defined
in Part 801.1(a)(2) of 16 C.F.R. Parts 801-803 (the "HSR Rules") controlled by a
single "ultimate parent entity" (as defined in Part 802.1(a)(3) of the HSR
Rules) will "hold" (as defined in Part 801.1(c) of the HSR Rules) voting
securities of the Company valued (as determined in accordance with Part
801.10(a) of the HSR Rules) in excess of $50,000,000.


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.


3.1 EXISTENCE AND POWER.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company's
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement and the consummation of the transactions
contemplated hereby (i) does not  require the consent, approval, authorization,
order, registration or qualification of, or filing with, any governmental
authority or court, or body or arbitrator having jurisdiction over the Company
other than the SEC, state securities regulators, the NASDAQ National Market, the
Depository Trust Company and PORTAL; and (ii) does not and will not constitute
or result in a breach, violation or default under any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, or with the Company's certificate
of incorporation or by-laws, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Company or on the part of any other party thereto or cause
the acceleration or termination of any obligation or right of the Company or any
other party thereto.


3.2 VALID AND ENFORCEABLE AGREEMENT; AUTHORIZATION.

  This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors' rights
generally, and (b) general principles of equity.


3.3 CAPITALIZATION

.  At the Closing, the authorized capital stock of the Company will consist of
30,000,000 shares of Common Stock, 10,000,000 shares of Class B common stock,
par value $.05 per share ("Class B Common Stock"), and 5,000,000 shares of
preferred stock, par value $1.00 per share.  Immediately prior to the Exchange
Transaction, there are 17,314,141 shares of Common Stock and 3,124,162 shares of
Class B Common Stock issued and outstanding.  Except as set forth in [Schedule
3.3], there are no commitments or other rights for the purchase or sale of, and
no options, warrants or other rights to subscribe for or purchase, any
securities of the Company.  All such issued and outstanding shares have been
duly authorized and validly issued, and are fully paid and non-assessable, and
were issued in compliance with all applicable state and federal laws concerning
the issuance of securities and all applicable pre-emptive, participation, rights
of first refusal and other similar rights.


3.4 VALID ISSUANCE OF THE NEW NOTES.

  The New Notes, when issued, sold and delivered in accordance with the terms
and for the consideration set forth in this Agreement, will constitute legal and
binding obligations of the Company, be validly issued and free of restrictions
on transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Holder, and enforceable against the Company in accordance with
their terms, except that such enforcement may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors' rights generally, and (b) general
principles of equity.  Assuming the accuracy of the representations of the
Holder in Section 2 of this Agreement and subject to the filings required under
the federal and state securities laws, the New Notes will be issued in
compliance in all material respects with all applicable federal and state
securities laws.  The Underlying Common Stock has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Restated
Certificate of Incorporation, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under applicable federal and state securities laws and liens or
encumbrances created by or imposed by a Holder.  Based in part upon the
representations of the Holder in Section 2 of this Agreement, the Underlying
Common Stock will be issued in compliance in all material respects with all
applicable federal and state securities laws.


3.5 SEC DOCUMENTS.

  Pursuant to the Securities Act and the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), the Company has filed with the SEC various
documents listed in Section 2.4 herein ("SEC Documents").  All such SEC
Documents, including exhibits thereto, complied in all material respects with
the requirements of the Exchange Act and Securities Act, as applicable, and did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, at the time they were filed with the SEC, in light of the
circumstances under which they were made, not misleading.


3.6 FINANCIAL STATEMENTS.

  Except as qualified in the SEC Documents, the audited and unaudited financial
statements and schedules included in the SEC Documents, present fairly in all
material respects the consolidated financial position of the Company and its
subsidiaries as of the dates indicated and the consolidated results of
operations and cash flows of the Company and its subsidiaries for the periods
specified; except as qualified in the SEC Documents, such financial statements
and schedules have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis during the periods involved.


3.7 LEGAL PROCEEDINGS.

  No legal or governmental proceedings or investigations are pending or, to the
knowledge of the Company, threatened to which the Company is a party or to which
the property of the Company or any of its subsidiaries is subject that are not
described in the SEC Documents, except for such proceedings or investigations
which would not reasonably be expected to, singly or in the aggregate, result in
a Material Adverse Effect.  As used in this Agreement, the term "Material
Adverse Effect" shall mean when used in respect of any matter relating to the
Company a material adverse effect on the business, condition (financial or
otherwise), properties or results of operations of the Company and its
subsidiaries, considered as one enterprise, or would materially adversely affect
the ability of the Company to perform its obligations under the Agreement and
the New Notes.


3.8 INTELLECTUAL PROPERTY.

  The Company and its subsidiaries own or possess, or can acquire on reasonable
terms, adequate rights to use all material patents, trademarks, service marks,
trade names and copyrights, licenses, all applications and registrations for
each of the foregoing, and all other material proprietary rights and
confidential information necessary to conduct their respective businesses as
currently conducted; and none of the Company and its subsidiaries has received
any notice, or is otherwise aware, of any infringement of or conflict with the
rights of any third party with respect to any of the foregoing which would
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect.


3.9 INSURANCE.

  The Company and its subsidiaries are insured by insurers of recognized
financial responsibility (including self-insurance) against such losses and
risks and in such amounts and with such deductibles as are believed to be
prudent in the businesses in which they are engaged, except where the failure to
have such would not reasonably be expected to have a Material Adverse Effect;
and none of the Company and its subsidiaries has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.


3.10 COMPLIANCE WITH LAWS; PERMITS.

  The Company and its subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to have such certificates, authorizations and permits would not
reasonably be expected to have a Material Adverse Effect, and none of the
Company and its subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which would reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect.  The Company and its subsidiaries are and have been in
compliance with all applicable laws, statutes, ordinances, rules, regulations,
orders, judgments, decisions, decrees, standards, and requirements relating to
their respective businesses, except where any such non-compliance would not
reasonably be expected to have a Material Adverse Effect.


3.11 NO MATERIAL ADVERSE EFFECT.

  Since the respective dates as of which information is given in the SEC
Documents listed in Section 2.4 herein, there has not been any Material Adverse
Effect affecting the Company or its subsidiaries.


ARTICLE IV
MISCELLANEOUS PROVISIONS


4.1 NOTICE.

  Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, or mailed first class mail (postage prepaid) with
return receipt requested or sent by reputable overnight courier service (charges
prepaid) to such address and to the attention of such person as the recipient
party has specified by prior written notice to the sending party.  Notices will
be deemed to have been given hereunder when delivered personally, three business
days after deposit in the U.S. mail postage prepaid with return receipt
requested and two business days after deposit postage prepaid with a reputable
overnight courier service for delivery on the next business day.


4.2 ENTIRE AGREEMENT.

  This Agreement, the schedules hereto, and the other documents and agreements
executed in connection with the Exchange Transaction embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.


4.3 ASSIGNMENT; BINDING AGREEMENT.

  This Agreement and the various rights and obligations arising hereunder shall
inure to the benefit of and be binding upon the parties hereto and their
successors and assigns. 


4.4 COUNTERPARTS.

  This Agreement may be executed in multiple counterparts, and on separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Any counterpart or other
signature hereupon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.


4.5 REMEDIES CUMULATIVE.

  Except as otherwise provided herein, all rights and remedies of the parties
under this Agreement are cumulative and without prejudice to any other rights or
remedies available at law.


4.6 GOVERNING LAW.

  This Agreement shall in all respects be construed in accordance with and
governed by the substantive laws of the State of Illinois, without reference to
its choice of law rules.


4.7 NO THIRD PARTY BENEFICIARIES OR OTHER RIGHTS.

  Nothing herein shall grant to or create in any person not a party hereto, or
any such person's dependents or heirs, any right to any benefits hereunder, and
no such party shall be entitled to sue any party to this Agreement with respect
thereto. 


4.8 WAIVER; CONSENT.

  This Agreement may not be changed, amended, terminated, augmented, rescinded
or discharged (other than in accordance with its terms), in whole or in part,
except by a writing executed by the parties hereto.  No waiver of any of the
provisions or conditions of this Agreement or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.  Except to the
extent otherwise agreed in writing, no waiver of any term, condition or other
provision of this Agreement, or any breach thereof shall be deemed to be a
waiver of any other term, condition or provision or any breach thereof, or any
subsequent breach of the same term, condition or provision, nor shall any
forbearance to seek a remedy for any noncompliance or breach be deemed to be a
waiver of a party's rights and remedies with respect to such noncompliance or
breach.


4.9 WORD MEANINGS.

  The words such as "herein", "hereinafter", "hereof", and "hereunder" refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.  The singular shall include the
plural, and vice versa, unless the context otherwise requires.  The masculine
shall include the feminine and neuter, and vice versa, unless the context
otherwise requires.


4.10 NO BROKER.

  Neither party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker's commission or finder's fee in connection
with the transactions contemplated by this Agreement other than such fees and
expenses for which it shall be solely responsible.


4.11 FURTHER ASSURANCES.

  The Holder and the Company each hereby agree to execute and deliver, or cause
to be executed and delivered, such other documents, instruments and agreements,
and take such other actions, as either party may reasonably request in
connection with the transactions contemplated by this Agreement.


4.12 COSTS AND EXPENSES.

  The Holder and the Company shall each pay their own respective costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Agreement, including, but not limited to, attorneys' fees.


4.13 HEADINGS.

  The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.


4.14 SEVERABILITY.

  If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

[The remainder of this page has been left blank intentionally.]


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

The holder:





__________________________________________





By:             
Name:             
Title:            





THE COMPANY:

Richardson Electronics Ltd.





By:             
Name:            
Title:            